Citation Nr: 0525132	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Hearing loss and tinnitus are not related to the veteran's 
military service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered and the pertinent laws and regulations.  In 
addition, a letter sent in August 2002 specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  The Board notes that the VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication denying the claim on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records and a private physician's 
report are associated with the claims.  In addition, in March 
2003 VA obtained a medical opinion to assist in answering the 
medical question presented in this appeal.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran contends that his hearing loss and tinnitus are 
related to exposure to heavy artillery fire and radio 
equipment during service.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reveal no complaints or diagnoses of 
hearing loss or tinnitus.  The veteran's June 1952 service 
separation examination noted that the veteran's ears 
(including auditory acuity) were normal, and the voice 
whisper test was 15/15 bilaterally.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  While the medical records 
indicate that the veteran currently has bilateral hearing 
loss and tinnitus, evaluations performed at the veteran's 
June 1952 service separation examination noted no such 
disabilities.  Further, VA examiners (March 2003) have 
indicated, following an examination of the veteran and upon a 
review of the veteran's claims file, that the veteran's 
hearing loss and tinnitus are not related to his military 
service.  The Board observes that there is no contrary 
opinion of record.  While an August 2002 private audiologist 
noted that the veteran had exposure to loud noise during 
service, the audiologist did not link the veteran's hearing 
loss or tinnitus to his military service.

The Board also notes that the claims file contains a civilian 
physical examination dated in October 1954 (more than two 
years following the veteran's separation from service) that 
reflects that the veteran's ears (including auditory acuity) 
were normal; auditory testing was also within normal limits.

As the medical records reveal that the veteran was not 
diagnosed with hearing loss or tinnitus within one year of 
his separation from active duty service, entitlement to 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307, 3.309 are not for application in this case.

The Board has also considered the veteran's statements and 
his August 2003 RO hearing testimony, which have been given 
weight as to his observation for symptoms and limitations 
caused by his hearing loss and tinnitus.  The Board has also 
reviewed the veteran's statements and RO hearing testimony as 
it relates to the veteran's exposure to noise during service, 
especially from heavy artillery fire.  It does not appear, 
however, that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154.

As noted, the veteran's service medical records reference no 
complaints or injuries related to hearing loss or tinnitus, 
and, especially important for purposes of 38 U.S.C.A. § 1154, 
the veteran has not asserted that his service medical records 
are incomplete or even inaccurate.  Post-service medical 
records are negative for hearing loss or tinnitus until years 
following service.  In this appeal, the competent medical 
evidence points to a source other than the veteran's service 
for his hearing loss and tinnitus problems.  As such, even 
considering the provisions of 38 U.S.C.A. § 1154(b), the 
Board finds that the veteran's service connection claims must 
be denied.

Based on the foregoing, entitlement to service connection for 
hearing loss and tinnitus are not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


